t c memo united_states tax_court kenneth william kasper petitioner v commissioner of internal revenue respondent docket no 6748-13w filed date kenneth william kasper pro_se rachel g borden and patricia p davis for respondent memorandum findings_of_fact and opinion nega judge petitioner commenced this whistleblower proceeding pursuant to sec_7623 the issue for decision is whether petitioner 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times satisfies the threshold requirements for a whistleblower award under sec_7623 thereby being entitled to relief findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in arizona when the petition was filed on date petitioner filed with the internal_revenue_service whistleblower office whistleblower office a form_211 application_for award for original information whistleblower claim and a form tax-exempt_organization complaint referral on date the whistleblower office sent petitioner a letter letter denying his whistleblower claim and stating in pertinent part that w e have considered your application_for an award the information you provided did not result in the collection of any proceeds and you are not eligible for an award on date petitioner timely filed a petition in this court under sec_7623 with regard to the determination set forth in the letter petitioner requests that the whistleblower office’s determination regarding his whistleblower claim be held in abeyance until the 2we omit the substance of petitioner’s whistleblower claim because it is not necessary to our decision herein whistleblower office considers the information submitted on both form_211 and form on date the whistleblower office sent petitioner a letter notifying him that the letter had been sent in error and that the whistleblower office was still considering his whistleblower claim on date the whistleblower office sent petitioner another letter denying his whistleblower claim and stating in pertinent part that w e have now completed our consideration of your application_for an award the information you provided did not result in the collection of any proceeds and you are not eligible for an award at no time did the whistleblower office initiate an administrative or judicial action using the information in petitioner’s whistleblower claim or collect any_tax proceeds from the target taxpayer opinion the tax_court is a court of limited jurisdiction and may exercise its jurisdiction only to the extent authorized by congress sec_7442 85_tc_527 sec_7623 provides us with jurisdiction in a whistleblower action with respect to a ny determination regarding an award under paragraph or including a determination to deny an award if a petition invoking our jurisdiction over that matter is timely filed see 137_tc_183 137_tc_37 the letter contains a determination for purposes of sec_7623 and petitioner timely filed his petition see 135_tc_70 stating that this court has jurisdiction under sec_7623 with regard to a letter where as here the letter was a final administrative decision because it stated that the applicant was not entitled to an award and provided an explanation for that conclusion see also 143_tc_297 kasper v commissioner t c pincite generally an individual who provides information that leads the commissioner to proceed with an administrative or judicial action and that results in the collection of proceeds shall receive an award equal to a percentage of the collected_proceeds see sec_7623 a whistleblower award depends upon both initiation of an administrative or judicial action and collection of tax proceeds 136_tc_597 sec_7623 which provides our jurisdiction does not contemplate that we review the commissioner’s determination of the alleged tax_liability to which the claim pertains nor does sec_7623 confer authority to direct the commissioner to commence an administrative or judicial action cooper v commissioner t c pincite the whistleblower office completed its consideration of petitioner’s whistleblower claim and at no time did it initiate an administrative or judicial action or collect any_tax proceeds from the target taxpayer accordingly the sec_7623 threshold requirements have not been met and petitioner is not entitled to relief regarding the determination set forth in the letter to reflect the foregoing decision will be entered for respondent
